After stating the case as above, the opinion of the court was delivered by PARDEE, Circuit Judge.
To recover in this transitory action for the alleged personal injuries, it must be shown that the laws of Mexico give a right of action. Foreign laws are matters of fact, and, like other facts, must be pleaded and proved. Liverpool & G. W. S. Co. v. Phenix Ins. Co., 129 U. S. 397, 9 Sup. Ct. 469, 32 L. Ed. 788. Assuming that in this case it has been sufficiently pleaded and proved that under the laws of Mexico the plaintiff is given a civil right of action to recover from the defendant company for the injuries in question, we still meet the proposition that, prior to the suit brought, and the trial of the same, said right of action had been lost or extinguished by legal proceedings in the courts of Mexico; and the question arises whether such proceedings, sufficiently pleaded and proved, will defeat the cause of action sued on. After much consideration, we conclude, on principle and authority, that the rule declared in McLeod v. Connecticut & P. R. Co. (Vt.) 6 Atl. 648, as follows: “Although a civil right of action acquired or a liability incurred in one state or country for a personal injury may be enforced in another to which the party in fault may have removed or where he may be found, yet the right of action must exist under the laws of the place where the act was done or neglect accrued. If no-cause or right of action for which redress may be had exists in the country where the personal injury was received, then there is no cause of action to travel with the person claimed to be in fault, which may be enforced in the state where he may be found” — is a correct statement of the law of the case.
The record shows that the plaintiff in error duly pleaded proceedings in Mexico under the laws of Mexico had prior to the institution; of the present suit, by and through which whatever right the defendant in error may have had to prosecute his suit in any jurisdiction was extinguished. The plea seems to be good, and, so far as the record-shows, was so treated by the trial court. On the trial of the case the evidence of Amador, Mexican lawyer, made a prima facie case to the-effect that, under the laws of Mexico, by proceedings of the kind and' nature described in the certified transcript attached to the plea, the defendant in error’s right of action was extinguished. In connection with this evidence, the certified transcript of the proceedings in the courts of Mexico in relation to the railroad wreck in which the defendant in error was injured, and the finding by said courts that in such wreck no culpability was attached to any one, was offered in evidence» *322■ but was rejected by the court for the purpose for which it was offered, and admitted only for the limited purpose of contradicting the oral evidence of the defendant in error. This transcript, in connection with the other evidence, would have shown, prima facie at least, that, at the time the present suit was instituted, proceedings in Mexico had been had in the nature of, and having the force of, res judicata, settling the defendant in error’s right to recover adversely to him. Certainly, if no cause of action existed in Mexico at the time this suit was brought, the same ought not to be maintained. Holding this view, we are of opinion that the trial judge erred in rejecting the evidence offered, and-that for this reason the judgment of the court below should be reversed.
We do not think it necessary to pass on other points raised on this wrif of. error, further than to say that whether or not the common-law . doctrine as to the nonliability of employers to one servant for injuries resulting from the negligence of a fellow servant prevails in Mexico is a matter of fact, to be proved like other facts. See, in this connection, Mexican Central Ry. Co. v. Sprague, 114 Fed. 544, 52 C. C. A. 318.
The judgment of the Circuit Court is reversed, and the cause is remanded, with instructions to grant a new trial.